Case 2:17-cv-00232-SPC-MRM Document 50 Filed 03/25/19 Page 1 of 1 PagelD 333
Case 2:17-cv-00232-SPC-MRM Document 33-1 Filed 03/12/19 Page 1 of 1 PagelD 271

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

Paulcin v. Wexford, et al., Case No. 2:17-cv-232-FtM-38MRM |

RETURN OF SERVICE
(Return to Clerk of Court)

I. I hereby acknowledge that service of process was executed by serving Defendant
‘ by giving him/her a true copy of the documents listed i in

the order directing service of process.

O3-/S-/4

   
 

DATE
BY:

  

(Special

I hereby acknowledge that service of process cannot be executed upon the Defendant for

II.
the following reason(s):

 

DATE OF ATTEMPTED SERVICE:
BY:
(Special Appointee)

___ have not____ located a forwarding

Forwarding Address (if

7

I have checked our institution’s records and have
address for Defendant
located):

ill.

 

Certified by:
(Special Appointee)

: d ine 7
EE a Wd 62 eyygig2

 
